DETAILED ACTION
1. 	Claims 1-24 are pending in this application. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-9, 13-17,20 and 24 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Xiaogang Zhang, et al., (hereafter Xiaogang ), “Fast Image Dehazing Using Joint Local Linear SURE-based Filter and Image Fusion”, IEEE, April 24--26, 2015,

As to claim 1, Xiaogang teaches An image processing method (Abstract) , comprising:
 determining a source transmission map based on a dark channel map of an input image ( Section II.C, using dark channel prior raw transmission tL(x) is estimated);
determining transformed transmission maps by applying different filters to the determined source transmission map ( section III.B, section III. E,  After a coarser haze transmission map t(X) is estimated utilizing a dark channel prior, we filter the coarser transmission map based on the joint LLSURE filter. A transmission mape t2(x) is determined by filtering tl(x) so t2(x) can be considered to be determined by applying a different filter to the coarse transmission map); 
generating haze-free images by removing haze from the input image based respectively on the determined transformed transmission maps (sections III.D and III. E, equation 9 and 13) ; and 
generating an output image by blending the generated haze-free images (section III. E , Figs. 1 and 2, equation 14, Section III.E last 3 par.,  dehazing results of He [10] before soft matting; (e) final  dehazing results images as shown in Figs.2 and 3) 


As to claim 2, Xiaogang teaches the transformed transmission maps and the haze- free images are based on a size of a single mask of the source transmission map (Fig. 1. Haze removal results comparison: (a) the input image; (b) the dehazing result of He [10] before soft matting; (c) dehazing result).  

As to claim 3, Xiaogang teaches the filters comprise: a first filter configured to restore a texture (Section 3 first par.,  Xiaogang specifically teaches method of reserve edge information and meanwhile remove the redundant texture information using joint LLSURE filter); and a second filter configured to suppress a halo artifact (Section III B,  xxx teaches method effectively avoids the halo effect and block artifacts.) 

As to claim 4, Xiaogang teaches the first filter comprises a multi-directional kernel- based filter( Section I right col. last par. LLSURE filter  has the nice property of edge-preserving smoothing which can remove noise while preserve geometrical structures and fine details in the original image. The filter used to generate the mapping function t2(x) which is used to generate the pseudo- dehazed image can be considered a filter designed to restore texture. It comprises  a mean filter which can be constructed as  multi-directional kernel base filter because an averaging operation can be implemented using a kernel that operates in all direction ), and the second filter comprises a guided filter (Section I right col. last par, Section III B,  xxx teaches method effectively avoids the halo effect and block artifacts. The joint LLSURE filter is an extension of the LLSURE filter, which can capture more significant edge information by considering the content of a guidance image).  

As to claim 5, Xiaogang teaches the generating of the output image comprises: determining a blending weight based on edges in the input image; and generating the output image by blending the haze-free images based on the determined blending weight (Section III.A, Figs. 1 and 2, Equation 14, Section III.E last 3 par., the dehazing results out put images shown in Figs 1 and 2 are obtained using the Variance-based Weighted Average (W A V -based) aggregation. A weighted average pixel level fusion algorithm  utilized to defog.).  

As to claim 6, Xiaogang teaches the haze-free images comprise: a first haze-free image for determining a flat region of the output image (Section III. E equations 9 and 13 both  applied to generate haze-free image are also determine a flat region  and strong edge region of the output image. Fig. 3 illustrates the “pseudo-dehazed image save more detail, i.e., that the pseudo-dehazed image comprise restored texture. It is implicate that it also comprise flat region); and a second haze-free image for determining a strong edge region of the output image (Section III.A, section III.B, Joint LLSURE filter has the capability of reducing the noise and smoothing a input image based on the edge information of the guidance image.).  

As to claim 7, Xiaogang teaches the first haze-free image comprises the flat region including a restored texture; and the second haze-free image comprises the strong edge region including a suppressed halo artifact (Section I. last par. section III. B,  teaches efficient with arbitrary kernel sizes in constant time and an algorithm restores clear and bright scenes of the image with fine details and effectively avoids the halo effect.).  

As to claim 8, Xiaogang teaches the generating of the output image comprises: determining an edge map by detecting an edge in the input image; and blending the first haze-free image and the second haze-free image based on the determined edge map (Section II.C  Section III A,  Image dehazing  method  to refine transmission map based on a soft matting algorithm. As shown in Fig. 1  the output image reflect the dehazing result is obtained by combining the  dehazing result image before soft matting and dehazing result image after soft matting . ).  

As to claim 9, Xiaogang teaches blending the first haze-free image and the second haze-free image by assigning a greater weight to an edge region in the second haze-free image than a weight assigned to the edge region in the first haze-free image, wherein the edge region is determined based on the edge map(Section III.E last 3 par., Image fusion is classified into pixel level  fusion and decision level fusion. In order to reduce the algorithm complexity and running time,  a weighted average pixel level fusion algorithm to defog is utilized. The formula is as follows: 
J(x) = [Symbol font/0x77]1JI(X)+ [Symbol font/0x77]2J2(X) , (14)
where J(x) is the fused image, JI(x) is the dehazed image after using joint LLSURE filter, J2(x) is the pseudo-dehazed image, and [Symbol font/0x77]1 and [Symbol font/0x77]2 are the weighting coefficients meet the
constraint condition [Symbol font/0x77]1 and [Symbol font/0x77]2 = 1) .Due to the size of images needed fusion is consistent 
and the color difference degree is big, we make [Symbol font/0x77]1  = 0.85 and [Symbol font/0x77]2  = 0.15 experientially to achieve good visual perception).
  
As to claim 13, Xiaogang teaches A non-transitory computer-readable storage medium storing instructions that, when executed by a processor, configure the processor to perform the method of claim 1 (Section IV.A, the algoritm that describe  the fast Image Dehazing Using Joint Local Linear SURE-based Filter and Image Fusion  is run on a PC with Intel(R) Core (TM) i7-4770 CPU @ 3.40GHz with 12.0GB memory. In Table I we give the time-consuming comparison with other methods.)

Regarding claim 14, all claims limitations are rejected the same as claims 1 and 13, except claim 14 is directed to apparatus claim.  

Regarding claim 15, all claims limitations are rejected the same as claim 2 and 13, except claim 15 is directed to apparatus claim. 

Regarding claim 16, all claims limitations are rejected the same as claim 3 and 13, except claim 15 is directed to apparatus claim.

Regarding claim 17, all claims limitations are rejected the same as claims 4 and 13, except claim 17 is directed to apparatus claim.  

As to claim 20, Xiaogang teaches  a memory storing instructions that, when executed by the processor, configure the processor to perform the determining of the source transmission map  the determining of the transformed transmission maps, the generating of the haze-free images, and the generating of the output image (Section IV.A, the algorithm that describe  the fast Image Dehazing Using Joint Local Linear SURE-based Filter and Image Fusion  is run on a PC with Intel(R) Core (TM) i7-4770 CPU @ 3.40GHz with 12.0GB memory). 

 Regarding claim 24, all the limitation are included in the rejected claims 1-7.  Specifically An image processing method, comprising: determining a source transmission map, based on a dark channel map of an input image ( this limitation is discussed in claim 1 above) generated based on a mask of a predetermined size ( this limitation  discuss in claim 2 above);
 	determining first and second transformed transmission maps by respectively applying a multi-directional kernel-based filter and a guided filter to the source transmission map (this limitation discussed in claims 3 and 4 above); 
generating first and second haze-free images by removing haze from the input image based respectively on the first and second transformed transmission maps (this limitation discussed in claims 5, 6 and 7 above); and
 	generating an output image by blending the first and second haze-free images based on an edge map of the input image (this limitation discussed in claims 1 and 7 above).

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 12, 18-19, and 21-23, are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being unpatentable over Xiaogang , “Fast Image Dehazing Using Joint Local Linear SURE-based Filter and Image Fusion”  in view  XIAOPING REN et al., (hereafter XIAOPING REN), CN102542260A, published  July 4, 2012.
  
As to claim 12, Xiaogang teaches the determining of the edge map (this limitation is discussed in claim 8 above ) comprises: determining the edge map by performing a morphological operation on the detected edge of the input image.  
	However, it is noted that Xiaogang does not specifically teach “determining the edge map by performing a morphological operation on the detected edge of the input image”
	
On the other hand in the same filed of endeavor color image processing method of XIAOPING REN teaches determining the edge map by performing a morphological operation on the detected edge of the input image (Abstract,  claim 1, eliminating noise points with morphological filtering.  Perform edge connection on the preliminary region of interest to obtain the outer contour of the preliminary region of interest, fill the closed region in the outer contour, and use erosion and expansion operations to eliminate burrs and noise interference to obtain the region of interests )
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a well-known morphological (erosion and expansion) operations taught by XIAOPING REN into Xiaogang.
The suggestion/motivation for doing so would have been to allow user of Xiaogang obtain high quality image by eliminate burrs and noise using erosion and expansion operations. 

Regarding claim 18 all claims limitations are rejected the same as claim 12. 

As to claim 19, XIAOPING REN teaches a camera configured to generate the input image; and a control system configured to control a vehicle based on a generated control instruction, wherein the processor is configured to generate the control instruction based on the generated output image, and the apparatus is a vehicle control apparatus (Abstract, claim 1. A road traffic sign recognition method for driverless vehicles, a control system of the vehicles control the trajectory of the vehicle by capturing and processing an image surrounding the vehicles, the image processing includes  collecting an  original image  by the vehicle camera to obtain a preliminary region of interest and eliminating noise points with morphological filtering)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the image dehazing method taught by  Xiaogang  by integrating into an image based vehicle navigation control system of XIAOPING REN.  
The suggestion/motivation for doing so would have been to allow user of Xiaogang to extend the use  the image deazing technique to  vehicle navigation control system. 

Regarding claim 21, all the limitation are included in the rejected claims 1,14 and 19.
Specifically; a processor configured to determine a source transmission map based on a dark channel map of the input image, determine transformed transmission maps by applying different filters to the determined source transmission map, generate haze-free maps by removing haze from the input image based respectively on the determined transformed transmission maps, generate an output image by blending the generated haze-free images, and generate a control instruction for traveling of the vehicle based on the generated output image (As discussed in claims 1 and 14 above, Xiaogang teaches all the above limitations). 
As discussed in claim 19 above,  Xiaogang does not specifically teaches “A vehicle control apparatus, comprising: a camera configured to generate an input image of surroundings of a vehicle; and a control system configured to control the vehicle based on the generated control instruction”
On the other hand XIAOPING REN teaches A vehicle control apparatus, comprising: a camera configured to generate an input image of surroundings of a vehicle; and a control system configured to control the vehicle based on the generated control instruction (Abstract, claim 1. A road traffic sign recognition method for driverless vehicles, a control system of the vehicles control the trajectory of the vehicle  bay capturing and processing an image surrounding the vehicles, the image processing includes  collecting an  original image  by the vehicle camera to obtain a preliminary region of interest and eliminating noise points with morphological filtering).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the image dehazing method taught by  Xiaogang  by integrating into an image based vehicle navigation control system of XIAOPING REN.  
The suggestion/motivation for doing so would have been to allow user of Xiaogang to extend the use the image deazing technique to the vehicle navigation control system. 

Regarding claim 22, all claims limitations are rejected the same as claims 3-4 and 13, except claim 22 is directed to apparatus claim

Regarding claim 23, all claims limitations are rejected the same as claims 5 and 13, except claim 23 is directed to apparatus claim. 
 
Allowable Subject Matter
7.	Claims 10-11 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	Regarding  claim 10 no prior art is found to anticipate or render the flowing limitation obvious “wherein the blending comprises: generating first transformed haze-free images of different scales by performing a pyramid transformation on the first haze-free image; generating second transformed haze-free images of different scales by performing a pyramid transformation on the second haze-free image; and generating blended intermediate images by blending the first transformed haze-free images and the second transformed haze-free images based on the edge map.”

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is 469-295-9077. The Examiner can normally be reached on Monday -Friday from 8:00AM to 5:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free).
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699